Filed 11/6/14 P. v. Lopez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065379

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246947)

HUGO M. LOPEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Louis R.

Hanoian, Judge. Affirmed.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         A jury convicted Hugo M. Lopez of three counts of child molestation (Pen. Code,1

§ 288, subd. (a)). The jury found the crimes all involved substantial sexual conduct




1        All further statutory references are to the Penal Code unless otherwise specified.
within the meaning of section 1203.066, subdivision (a)(8). The court sentenced Lopez

to a determinate term of 10 years in prison.

       Lopez filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979)

25 Cal. 3d 436 (Wende) indicating he has not discovered any reasonably arguable issues

for reversal on appeal. Counsel asks this court to review the record for error as mandated

by Wende. Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders) counsel has

identified possible, but not reasonably arguable issues for the court's consideration.

       We offered Lopez the opportunity to file his own brief on appeal, but he has not

responded.

                                STATEMENT OF FACTS

       In March of 2013, the victim, C.G. lived with her parents in a complex near her

paternal grandparents. Lopez was her grandfather.

       On March 19, 2013, C.G.'s grandmother picked her up from school so she could

babysit C.G. The grandmother left C.G. in the bedroom and was away from the home for

15 to 20 minutes.

       While the grandmother was gone, Lopez entered the bedroom, removed his

clothes and then removed C.G.'s clothes. He thereafter got on top of her and placed his

penis in or against C.G.'s vagina.

       Lopez had engaged in the same conduct on two other occasions, but had his

clothes on at those times.



                                                2
       The prosecution introduced evidence under Evidence Code section 1108, from

G.L. She testified that when she was 14, Lopez frequently sexually harassed her as she

traveled to and from school.

       DNA consistent with that of Lopez was found in C.G.'s underpants. One sperm

cell was found in C.G.'s underpants, however it was not possible to determine the source

of the sperm cell.

                                        DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal. 3d 436 requesting this court review the record for error. Pursuant to Anders,

supra, 386 U.S. 738, counsel has identified the following possible, but not reasonably

arguable issues to assist the court in its review:

       1. Was the testimony of G.L. properly admitted pursuant to Evidence Code

section 1108?

       2. Did the prosecutor commit misconduct by improperly vouching for C.G.'s

credibility and impermissibly seeking sympathy for her?

       We have reviewed the entire record and have not discovered any reasonably

arguable issue for reversal on appeal. Lopez has been represented by competent counsel

on this appeal.




                                               3
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, Acting P. J.

WE CONCUR:



              McDONALD, J.



               McINTYRE, J.




                                     4